Citation Nr: 1302702	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  08-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to special monthly compensation for loss of use of a creative organ.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for esophageal cancer.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The issues of entitlement to service connection for sleep apnea and entitlement to special monthly compensation were previously before the Board in September 2011 when they were remanded for additional evidentiary development.  


REMAND

In May 2011, the Veteran submitted a VA Form 9 which perfected his appeal of the denial of service connection for esophageal cancer.  On the document, the Veteran indicated that he was appealing all the issues listed on the statement of the case and any supplemental statements of the case that had been sent to him.  He specifically indicated that he desire to attend a video conference hearing before a Veterans Law Judge.  

The Veteran had previously requested a hearing which was scheduled for June 2010.  Two days prior to the hearing, the Veteran submitted a statement indicating he desired to withdraw his hearing request.  

The Veteran has never been afforded a hearing on the issues on appeal.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Board finds the Veteran should be afforded his requested hearing.  Since the RO schedules video conference hearings, a remand of this case to the RO for scheduling of the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

